    Case 21-30085-hdh11 Doc 295 Filed 03/05/21                   Entered 03/05/21 09:24:54            Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.


Signed March 4, 2021
                                            United States Bankruptcy Judge
______________________________________________________________________




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

     IN RE:                                             §                CHAPTER 11
                                                        §
     NATIONAL RIFLE ASSOCIATION                         §                CASE NO. 21-30085-hdh11
     OF AMERICA and SEA GIRT LLC                        §
                                                        §
             DEBTORS1                                   §                JOINTLY ADMINISTERED


         ORDER APPROVING CERTAIN NOTICE AND CONFIDENTIALITY PROCEDURES

             The Court has considered the motion (the “Motion”)2 [Docket No. 77] filed by the above-

     captioned debtors (the “Debtors”) pursuant to Sections 105(a) and 107(c) of the Bankruptcy Code

     and Rules 1007, 2002, 9007 of the Bankruptcy Rules, and L.B.R. N.D. Tex. 1007-1 and 2002-1.

     The Court finds that (i) it has jurisdiction over the matters raised in the Motion pursuant to pursuant

     to 28 U.S.C. §§ 157 and 1334; (ii) this is a core proceeding pursuant to 28 U.S.C. § 157; (iii) the

     relief requested in the Motion is in the best interests of the Debtors, their estates and creditors; (iv)



     1
       The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
     Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
     2
       Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.


                                                            1
Case 21-30085-hdh11 Doc 295 Filed 03/05/21             Entered 03/05/21 09:24:54        Page 2 of 2




proper and sufficient notice of the Motion was given; and (v) good and sufficient cause exists for

the granting of the relief requested in the Motion. Therefore, the Court hereby ORDERS as

follows:

               The Motion is granted.

               The Debtors are authorized to redact the home addresses of individuals listed on

the Creditor Matrix, Schedules and Statements, or other documents filed with the Court. The

Debtors shall provide an unredacted version of the Creditor Matrix, Schedules and Statements, and

any other filings redacted pursuant to this Order to the Court to the Office of the United States

Trustee and Official Committee of Unsecured Creditors upon request in accordance with Section

107(c)(3).

               The Debtors are authorized to publish the Notice of Commencement, substantially

in the form issued by the Clerk of this Court, in the national edition of USA Today, the New York

Times, or the Wall Street Journal. Such publication of the Notice of Commencement, in addition

to service by mail on all known creditors identified on the Creditor Matrix, will constitute good

and sufficient notice of the commencement of these cases by publication.

               The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

               This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this order.

                                  # # # END OF ORDER # # #




                                                 2
90398v.1
